Title: To George Washington from Gouverneur Morris, 28 December 1792
From: Morris, Gouverneur
To: Washington, George



My dear Sir
Paris 28 Decr 1792.

I did myself the Honor to write to you on the twenty third of October. Since that Date, the exterior Affairs of this Country have put on a more steady Appearance. My Letter of the twenty first Instant to Mr Jefferson will communicate my View of Things, to which I could add but little at this Day. I have not mention’d to him the Appointment of Mr Genest as Minister to the United States. In fact, this Appointment has never been announced to me. Perhaps the Ministry think it is a Trait of Republicanism to omit those forms which were antiently used to express Good Will—In the Letter which is address’d to you is a Strain of Adulation

which your good Sense will easily expound. Let it be compard with Mr Lebrun’s Letter to me of the 30th of August. Fact is, that they begin to open their Eyes to their true Situation; and besides, they wish to bring forward, into Act, our Guarantee of their Islands, if the War with Britain should actually take Place. Apropos of that War, I am told that the british Ultimatum is as follows. France shall deliver the royal Family to such reigning Branch of the Bourbons as the King may chuse, and shall recall her Troops from the Countries they now occupy. In this Event, Britain will send hither a Minister, and acknowlege the Republic, and mediate a Peace with the Emperor and King of Prussia. I have several Reasons to beleive that this Information is not far from the Truth, and that if the Ministers felt themselves at Liberty to act they would agree to the Terms. These Terms are it is said consequential to the Sentiments delivered by Opposition in the british Parliament; which is as you will see become quite insignificant, but it was thought best to place them in a necessity of supporting the Measures of Administration. I consided these Terms (or Something very like them) in a different Point of View. If the french retire (and consequently eat up again their high tond Declarations in favor of the People and Denunciations against Kings) they will, at the next Attempt, find as many Enemies as there are Men in the neighbouring Countries, & of Course the Mediator will prescribe such Terms as she may think proper. Secondly as it is (almost) evident that the Republic must be torne to Pieces by contending Factions, even without any foreign Interference, her Population Wealth and Resources—above all her Marine must dwindle away; and as much of her Intelligence and Industry, with the greater Part of her Money Capital, must in this Hypothesis seek the Protection of Law and Government on the other Side of the Channel, her Rival will encrease both in positive and relative Power. Thirdly, an exild Monarch on the other Side of the Pyrenees (for it is at Madrid that he would probably take Refuge) would enable Britain at any Moment to distract the french Affairs, and involve the Republic in a War with Spain. Lastly, it seems an almost necessary Conclusion, that if France (in some Years of convulsive Misery) should escape Dismemberment, she would sink under severe & single Despotism, and when releiv’d therefrom (by the King or his Descendants or Relatives) she would be in a State of Wretchedness for at least

one Generation. I understand that the french (in the Consciousness that their Principles have ruin’d their Colonies) are willing to pay them as the Price of Peace, but on the other Hand Mr [William] Pitt has (I am told) refus’d the Offers which the Colonists have made to him, partly because he does not wish to excite Alarm, and partly because the only useful Part of the Colonies (their Commerce) will he conceives naturally fall to Britain in Proportion to the interior Ruin which has already made great Ravages in this Country.
If the Terms offered by Britain, whatever they may be, are not accepted, I think a Declaration will not suddenly follow, but only an Encrease of Preparatives; because Time must be given for the Cooperators (Spain and Holland) who are both of them slow. Besides it will be necessary that a Body of prussian Troops should be collected, thro Westphalia, in the Neighbourhood of Flanders, to be join’d by Dutch Hanoverian and (perhaps) british Troops. The more the french Advance, the more they expose themselves to this Danger; and you may rely that if a large Body of Troops be thrown into Flanders, that Country will join them eagerly to expel or destroy the French. I think it possible that, in Case the War should break out, there may be a Treaty of Partition in which the Elector palatine may have Alsace and Lorraine in Lieu of Bavaria, and that the low Countries may be given by the Emperor (in Exchange for Bavaria) to the Duke and Duchess of York. This would suit every Body but France, and She will not in such Case be consulted.
I have not yet seen Mr Genest, but Mr Paine is to introduce him to me; in the mean Time I have enquir’d a little what kind of Person it is: and I find that he is a Man of good Parts, and very good Education, Brother to the Queen’s first Woman; from whence his fortune originates. He was thro the Queen’s Influence, appointed as Chargé d’affaires at Petersburgh, and (when there) in Consequence of Dispatches from Mr de Montmorin, written in the Sense of the Revolution and which he interpreted too litterally, he made some Representations in a much higher Tone than was wish’d or expected. It was not convenient either to approve or disapprove of his Conduct, under the then Circumstances, and his Dispatches lay unnoticed. This to a young Man of ardent Temper, and who feeling Genius and Talents may perhaps have rated himself a little too high, was mortifying in the

extreme. He felt himself insulted, and wrote in a Style of petulance to his Chief, beleiving always that, if the royal Party prevail’d, his Sister would easily make fair Weather for him at Court: which I doubt not. At the Overturn of the Monarchy, those Letters we⟨re⟩ so many Credentials in his Favor to the new Government, & their Dearth of Men has opened his Way to whatever he might wish. He chose America, as being the best Harbor during the Storm, and if my Informant be right, he will not put to Sea again untill it is fair Weather, let what will happen.
In Addition to what I have said, respecting the King, to Mr Jefferson, it is well to mention to you that the Majority have it in Contemplation not only to refer the Judgement to the Electors of France (that is to the People) but also to send him and his Family to America which Payne is to move for. He mention’d this to me in Confidence but I have since heard it from another Quarter—Adieu my dear Sir I wish you many and happy Years.

Gouvr Morris

